Exhibit 10.29



Summary of Executive Compensation



The Compensation Committee of the Board of Directors (the "Compensation
Committee") of First Midwest Bancorp, Inc. (the "Company"), after considering a
market review of total compensation for certain executive officers expected to
be named in the Company's 2007 Proxy Statement, determined the 2007 base salary
for such officers, which is presented in the table below.



 

Name and Principal Positions

2007 Base Salary

 

Mr. John M. O'Meara, President and Chief Executive Officer



$678,000

 

Mr. Thomas J. Schwartz, Group President Commercial Banking



$409,900

 

Mr. Michael L. Scudder, Executive Vice President and Chief Financial Officer



$355,100

 

Mr. Mark M. Dietrich, Group Executive Vice President and Chief Operations
Officer



$223,900

(1)

Ms. Janet M. Viano, Group President Retail Banking



$216,200

 

Note: (1) Mr. Dietrich's compensation did not change for 2007 as he retired in
first quarter 2007.

 



Each of these officers is also eligible to receive certain benefits and to
participate in the Company's employee benefit plans applicable to executive
officers, including the Company's Savings and Profit Sharing Plan, Pension Plan,
Short-Term Incentive Compensation Plan, the Omnibus Stock and Incentive Plan,
and Nonqualified Retirement Plan in accordance with the terms and conditions of
such plans. These officers are also parties to Indemnification Agreements and
Employment Agreements that, among other things, entitle them to payments upon
severance or upon a change in control.